Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 1-8, 12-16, 18-19 are pending. 
Claims 1-8, 12-16, 18-19 are allowed 
Claims 9-11 are cancelled. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Vasilyl  A. Ignatenko, on 11/15/2021.

.	The application has been amended as follows:

I.	The application has been amended as follows:
	


I. The following is an examiner's statement of reasons for allowance:
 
The objection of Claim 17 is withdrawn.
The rejection of Claims  6-11 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The rejection of Claim 16 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/15/2021